Citation Nr: 0702073	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left thigh, Muscle Group XIV, with 
retained foreign body, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left foot, Muscle Group X, with 
retained foreign body, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 1944 
to October 1945, and subsequent service with the Philippine 
Commonwealth Army through November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision rendered by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Manila, the Philippines.  


FINDINGS OF FACT

1.  Residuals of left thigh shrapnel wound, with retained 
foreign body, are manifested subjective complaints of pain, 
stiffness, numbness, cramping, and lack of endurance, without 
evidence of muscle, tendon, bone, artery, nerve, or joint 
damage, or objective findings more nearly approximating a 
moderately severe muscle injury.

2.  Residuals of a left foot shrapnel wound are characterized 
by progressive pain and stiffness, without evidence of 
muscle, tendon, bone, artery, nerve, or joint damage, or 
objective findings more nearly approximating a moderately 
severe muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left thigh shrapnel wound, with retained 
foreign body, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, (Diagnostic Code 5314) (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left foot shrapnel wound, with retained 
foreign body, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.56, 4.71 (Diagnostic Code 5283), 4.73 (Diagnostic 
Code 5310) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with a VCAA 
notification letter in July 2004, prior to the initial 
unfavorable AOJ decision issued in October 2004.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, by letter dated in 
July 2004, the veteran was advised of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Additionally, the 
letter informed the veteran of the evidence necessary to 
substantiate increased rating claims.  Furthermore, he was 
asked to submit any evidence in his possession that pertained 
to his claims to VA.  


Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that increased ratings are 
not warranted for either the veteran's left thigh or left 
foot disabilities.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

With respect to the duty to assist, the veteran's service 
medical records, postservice treatment records, and VA 
examination reports were reviewed by both the RO and the 
Board in connection with adjudication of the veteran's 
claims.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  On the contrary, he 
noted in a statement received in June 2005 that he had no 
more evidence to submit.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claims without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.


Evidentiary Background

The record reflects that the veteran sustained multiple 
shrapnel wounds to the left thigh and foot when a mortar 
shell exploded during combat with enemy forces in January 
1945.  The wounds were penetrating and resulted in retained 
foreign bodies.  According to several eye witness accounts 
dated in December 1948, the veteran's wounds were treated at 
a dressing station followed by approximately 2 months of 
follow-up treatment.  

A postservice VA examination in March 1950 revealed a scar at 
the middle third of the antero-lateral aspect of the left 
thigh measuring 3/8 inches in diameter.  The scar was 
described as nontender and nonadherent.  There was also a 
"discrete" tender scar at the dorsum of the left foot.  
Beneath this scar, a foreign body the size of a grain of rice 
was observed.  There was also a nontender adherent scar 
measuring 1/2 x 1/4 inches at the sole of the heel of the left 
foot.  The examiner noted that no apparent disability of the 
left lower extremity was observed.  X-rays revealed multiple 
metallic foreign bodies in the soft tissue of the left thigh 
with the largest measuring .3 x .2 centimeters.  Likewise a 
metallic foreign body was seen at the base of the left 5th 
metatarsal.  

Service connection for shrapnel wounds of the left thigh, 
rated as 10 percent disabling, and left foot, also rated as 
10 percent disabling, was awarded by rating action in April 
1950.  

In June 2004, the veteran filed a claim for an increased 
rating for his service-connected shell fragment wounds.  In 
support of his claim, he submitted several medical 
certificates from Dr. Reynald L. Estandian dated in July 2004 
and November 2004.  Dr. Estandian noted that the veteran had 
moderate to severe left thigh and left foot pain due to 
myositis secondary to foreign bodies of the left thigh and 
foot.  In November 2004, Dr. Estandian noted that the veteran 
was assessed with being unable to do any mobility activities 
such as ambulation and transfers.  

In connection with his claim, the veteran was afforded a VA 
muscles examination in July 2004.  The veteran report left 
leg and foot pain three times per week.  This pain was of 
moderate severity and would last for hours.  Cold weather, 
weight bearing, and direct pressure precipitated pain while 
massage, rest, and medication alleviated the pain.  The 
veteran walked with a cane.  During flare-ups, the veteran 
was unable to walk or stand.  The veteran's original 
treatment at the time of the injury consisted of bandaging.  
The veteran reported that he was unable to walk for several 
months before resuming light duty as a messenger.  The 
examiner identified the muscles groups involved as Muscle 
Group XIV of the left thigh and Muscle Group X of the foot.  
The examiner noted that there were no associated injuries 
including those affecting bony structures, nerves, or 
vascular structures of the left thigh or foot.

Regarding the left thigh disability, the examiner observed 
that the veteran complained of being unable to extend or flex 
his knee joint after repetitive movement.  Similarly, there 
was no adhesion, tendon damage, bone damage, joint damage, or 
nerve damage.  Muscle strength testing revealed weakness 
after repetitive movement of the left thigh.  Strength was 
4/5 in the left lower extremity.  The examiner noted that 
there was no loss of motion with the veteran displaying full 
range of motion.  X-rays confirmed the presence of retained 
metallic foreign bodies in both the thigh and left foot.  

When describing the wound area, the examiner noted several 
hypopigmented areas that were barely discernible.  The 
veteran had a .5 by .3 inch semioval flat scars over the 
anterior aspect of the left thigh.  The left foot scar was 
not visible.  There was no tissue loss and the scar formation 
was nonsensitive and nontender.  

The veteran was also afforded a VA foot examination in July 
2004.  The veteran reported mild to moderate pain with lack 
of endurance and pain on standing and walking.  The veteran 
was able to perform activities of daily living with 
occasional assistance.  It was noted that his left thigh 
weakness was the major cause of his left lower extremity 
weakness.  He did not use corrective shoes, shoe inserts, or 
braces.  It was noted that the veteran had no loss of motion, 
but he did have pain with full range of motion.  No edema was 
observed, but tenderness of the left foot was noted.   The 
veteran walked with a limp on his left extremity and favored 
his left lower extremity when standing.  The veteran had 
callosities on both feet with the right being greater than 
the left.  There were no skin or vascular changes.  The 
veteran was unable to rise onto his heels and toes.  There 
was no hammertoe, high arch, clawfoot or other deformity.  X-
rays revealed osteoporosis, calcaneal spur, and a metallic 
foreign body.  

In September 2004, the veteran was afforded another VA 
examination.  He complained of pain, stiffness, and numbness 
in both his left thigh and left foot.  He also reported that 
his left leg cramped when walking long distances.  There was 
no joint instability.  He reported flare-ups 2 to 3 times per 
week with moderate functional impairment during flare-ups.  
The veteran had difficulty walking or standing.  He was able 
to help in taking care of the carabao and goat.  Examination 
revealed painful left knee flexion from 120 to 140 degrees.  
During flare-ups his left knee motion was limited to 120 
degrees.  The veteran was unable to extend and flex his left 
knee after repetitive movement.  He also could not endure 
repetitive rising on his heels and toes.  Pain was the major 
functional impact of his symptoms.  There was no objective 
edema, stiffness, or instability.  The veteran had no loss of 
hip motion.  There was no muscle atrophy.  While the veteran 
had pain in his left foot, he had no limitation of motion.


General Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left thigh and left foot 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  


Left Thigh

The veteran's left thigh shrapnel wound, with retained 
foreign bodies is rated as 10 percent disabling under 
Diagnostic Code 5314.  The veteran contends that the 
residuals of his left thigh shrapnel wound have increased in 
severity and that he is entitled to a rating in excess of 10 
percent for his service-connected disability.  

Diagnostic Code 5314 applies to residuals of injury to Muscle 
Group XIV, namely the anterior thigh group, to include the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
The function of these muscles is extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII in postural support of the body; and acting 
with hamstrings in synchronizing hip and knee.  Diagnostic 
Code 5314 provides for a noncompensable evaluation for a 
slight disability, a 10 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability and a 40 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

After a review of the evidence, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
for his service-connected left thigh shrapnel wound, with 
retained foreign bodies.  Such disability is manifested by 
occasional or intermittent subjective complaints such as 
stiffness, numbness, cramping, and an inability to flex his 
knee after repetitive movement, and objective evidence of 
muscle weakness.  There is no evidence of muscle, tendon, 
bone, artery, nerve, or joint damage, or objective findings 
more nearly approximating a moderately severe muscle injury.

As indicated previously, there must be evidence of a 
moderately severe muscle disability in order to warrant a 
rating in excess of 10 percent.  From a review of the 
veteran's medical history, he was not hospitalized for a 
prolonged period of time following his injury.  In this 
regard, the Board notes that the veteran was initially 
treated with dressings at the time of the injury in January 
1945 followed by approximately 2 months of treatment and a 
return to duty.  

The evidence fails to document debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  While there are no service medical records 
documenting his treatment, the postservice VA examination in 
1950 revealed no apparent disability of the lower extremity.  
Therefore, at the time of the completion of the veteran's in-
service treatment for the shrapnel wound to his left thigh 
and the VA examination approximately five years later, the 
evidence of record fails to demonstrate consistent complaints 
of cardinal signs and symptoms of muscle disability or 
evidence of inability to keep up with work requirements.  The 
Board also observes that there was no evidence of a missile 
track through one or more muscle groups, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side, or, positive evidence of 
impairment on tests of strength and endurance when compared 
with the sound side.  

Likewise, the remainder of the post-service medical records 
fails to demonstrate consistent complaints of cardinal signs 
and symptoms of muscle disability, evidence of inability to 
keep up with work requirements, or objective findings 
indicative of a moderately severe muscle disability.  While 
Dr. Estandian reported in November 2004, that the veteran was 
unable to ambulate or transfer, his statement, other than 
noting the veteran's current diagnosis, provides no clinical 
findings in support of the conclusion.  The Board finds that 
this conclusory statement is outweighed by the July and 
September 2004 examination reports that show that the veteran 
was able to ambulate albeit with some difficulty.  

The Board has considered the provisions of DeLuca, supra, and 
notes that, in during VA examination in 2004, the VA 
examiners noted that repetitive use caused an increase pain 
and limitation of motion.  However, the post-service medical 
evidence consistently demonstrates that there was no muscle, 
tendon, bone, artery, nerve, or joint damage as a result of 
his left thigh shrapnel wound.  Even after repetitive motion, 
the veteran had full range of motion of his left hip and 
limited motion of his left knee to 120 degrees.  Thus, 
ratings in excess of 10 percent are not warranted based on 
limitation of motion of the knee (Diagnostic Codes 5260 and 
5261) or limitation of motion of the hip (Diagnostic Code 
5252).

While the veteran has an entrance scar, such is not of a 
severity or of a size so as to warrant additional 
compensation under the rating criteria pertaining to scars.  
Specifically, such was described as being 3/8 inches in 
diameter nontender and nonadherent in March 1950.  In July 
2004, the scar was noted to measure .5 by .3 inches, 
nonsensitive, and nontender.  Therefore, the Board finds that 
such symptomatology is already contemplated in the 10 percent 
evaluation under Diagnostic Code 5314.  Specifically, a 
moderate muscle disability under Diagnostic Code 5314 
contemplates objective findings of small or linear entrance 
scars.  As such, to assign a separate evaluation under a 
diagnostic code pertinent to scars would be pyramiding as the 
veteran would be compensated twice for the same 
manifestations.  See 38 C.F.R. § 4.14; Esteban, supra.  

Moreover, there is no evidence that the veteran's left thigh 
symptomatology more nearly approximates a moderately severe 
muscle disability.  In this regard, in July 2004, his 
strength was 4/5 in the lower left extremity.  Similarly, 
despite his subjective complaints of pain and weakness in 
September 2004, the examiner found no objective edema, 
stiffness, or instability and the veteran had no muscle 
atrophy.  As noted previously, on range of motion testing, 
the veteran's left hip was normal.  

Therefore, insofar as the veteran demonstrated some muscle 
weakness with painful motion of the left knee, the Board 
finds that such is contemplated in the veteran's 10 percent 
disability evaluation under Diagnostic Code 5314.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence fails to demonstrate that the 
veteran's left thigh symptomatology more nearly approximates 
a moderately severe muscle disability.  Therefore, the 
veteran is not entitled to a rating in excess of 10 percent 
for such service-connected disability.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation than such currently 
assigned to the veteran's left thigh disability.  
Specifically, the evidence of record fails to demonstrate any 
muscle, tendon, bone, artery, nerve, or joint damage.  
Therefore, a review of the record, to include the veteran's 
subjective complaints and the objective medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's right leg disability 
to warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent for left thigh shrapnel wound, with 
retained foreign bodies.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.




Left Foot

The RO has evaluated the veteran's shrapnel wound of the left 
foot pursuant to Diagnostic Code 5310, which governs ratings 
of muscle injuries of the foot, specifically, Muscle Group X.  
38 C.F.R. § 4.73, Diagnostic Code 5310 (2006).

Injuries to Muscle Group X affect the use of the foot and 
ankle.  Other Diagnostic Codes that are thus applicable to 
the veteran's claim include Diagnostic Code 5284, which 
provides that a 20 percent evaluation is assignable for a 
moderately severe foot injury and a 30 percent evaluation is 
assignable for a severe foot injury, Diagnostic Code 5271, 
which provides that a 20 percent evaluation is assignable for 
marked limited motion of the ankle, and Diagnostic Code 5270, 
which provides that a 20 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 
5284 (2006).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's right 
foot disability more nearly approximates the criteria for the 
10 percent evaluation that is currently assigned under 
Diagnostic Code 5310.

A 20 percent disability evaluation is warranted if the 
evidence established moderately severe muscle injuries.  The 
veteran's sole and constant complaint has been that of 
progressive pain with stiffness and lack of endurance.  The 
type of injury that is associated with a moderately severe 
muscle disability is a through and through or deep 
penetrating wound by a small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  In 
this case, the veteran's wound was penetrating with a 
retained foreign body.  However, there is no evidence that 
the wound caused prolonged infection, sloughing of soft 
parts, or intermuscular scarring.

Moreover, while the wound necessitated approximately two 
months of treatment, the evidence since that time does not 
show that the veteran consistently complained of cardinal 
signs and symptoms of muscle disability.  While the veteran 
used a cane to ambulate, he did not require corrective 
footwear.  He had no vascular or neurological impairment as a 
result of his shrapnel wound.  Although he was noted to have 
pain in his foot and lack of endurance, he had full range of 
motion in July 2004 in September 2004.  

In addition, there are no objective findings of record that 
would establish that the disability is moderately severe.  
While the veteran has a loss of strength in his left foot, 
there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Based on the foregoing, the Board concludes 
that an increased evaluation is therefore not warranted under 
the criteria of Diagnostic Code 5310.

There is also no objective evidence that the veteran's 
shrapnel wound of the left foot resulted in  has a diagnosis 
of arthritis; that his disability manifests as a moderately 
severe foot injury; of that there is any limitation of 
motion, particularly, marked limitation of motion; that there 
is ankylosis of the ankle.  Accordingly, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Codes 
5003, 5010, 5270, 5271, and/or 5284.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a shrapnel wound of the left foot, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


Extraschedular Consideration

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected left thigh shrapnel 
wound or left foot shrapnel wound present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected left thigh or left foot 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating for residuals of a shrapnel wound of the 
left thigh, with retained foreign body, currently evaluated 
as 10 percent disabling, is denied.

An increased rating for residuals of a shrapnel wound of the 
left foot, with retained foreign body, currently evaluated as 
10 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


